In his motion for rehearing, appellant insists that the admission of Todd's testimony, in relating what appellant said he had intended to do to Parr, should have been held ground for reversal. The matter is set out in our opinion. The trial court instructed the jury not to consider said statement. This being the case, in order to justify a reversal, we would have to hold said statement to be one whose effect was so injurious to the rights of appellant, that the injury of its admission could not be cured by the instruction given not to consider it. We do not think this the probable effect of such statement. The fact which is all there is in this question, that one says he has entertained a purpose to kill another man, but had abandoned it, while possibly not admissible in a case such as this, seems more in harmony with the long line of decisions of this Court, to the effect that the admission of erroneous matter will not require reversal when same appears not relevant or material to the issue in the case on trial, but the record discloses sufficient legal evidence to warrant the conviction. Hester v. State, 15 Texas Crim. App., 567; Malcomson v. State, 25 Texas Crim. App., 267; Draper v. State, 22 Tex. 401; Logan v. State, 17 Texas Crim. App., 50; Bond v. State, 20 Texas Crim. App., 421.
The admission of such erroneous matter will not operate to reverse the case, unless some injury to the accused is reasonably apparent. Hooper v. State, 29 Texas Crim. App., 614.
To require reversal, the effect of such evidence must have been prejudicial to the rights of the accused. Sisk v. State, 28 Texas Crim. App., 432; Shaw v. State, 39 Tex.Crim. Rep.; Post v. State, 10 Texas Crim. App., 579.
Considered in the light of these and numerous similar decisions, and in view of the fact that the jury were instructed not to consider *Page 392 
so much of said statement as related to the man Parr, we do not think the admission of said evidence such error as would call for reversal; and the motion is overruled.
Overruled.